Case 2:20-cv-00040-JRG-RSP Document 6-3 Filed 06/10/20 Page 1 of 2 PageID #: 66



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 TACTUS TECHNOLOGIES, LLC,                        §
                                                  §       Case No. 2:20-cv-00040-JRG-RSP
 Plaintiff,                                       §
                                                  §
 v.                                               §
                                                  §
 HMD GLOBAL OY​,                                  §
                                                  §
 Defendant.                                       §

                           DECLARATION OF REX C. FRYHOVER

 I, Rex C. Fryhover, declare under 28 U.S.C. § 1746:

         1.       I am Head of Operations for HMD America, Inc. I have personal knowledge of

 the matters set forth below and, if called as a witness, could and would testify competently

 thereto.

         2.       HMD America, Inc. (“HMD America”) is a Florida corporation, with

 headquarters at 1200 Brickell Avenue, Suite 510, Miami, Florida, where it currently employs

 eleven people.

         3.       HMD America is a wholly owned subsidiary of HMD Global Oy (“HMD

 Global”), a Finnish company with headquarters in Espoo, Finland.

         4.       HMD Global develops, manufactures, and markets mobile devices under the

 Nokia brand name. HMD America imports and sells those mobile devices in the United States,

 and provides in-country support to United States customers.




                                               –1–
Case 2:20-cv-00040-JRG-RSP Document 6-3 Filed 06/10/20 Page 2 of 2 PageID #: 67




           5.      HMO Global docs not control llMI> America's daily operations or policie s, and

 HMO America employs its own leadership team. The companies hold separate board meetin gs,

 do not share management. and employ different people.

            6.     HMO Global and HMO America operate in separate countries, under separate

 bylaws , keep separate financial statements and separate books and records, and file separate

  tax   returns.

            7.     HMD America does not accept service of process for HMO Global, and is not

  authorized to do so.

            I declare under penalty of perjury that the foregoing is true and correct. Executed in

  Miami, Florida, on June 10, 2020 .

                                                                                      (__




                                                     -2-
